Citation Nr: 1544555	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1962 to September 1982.  He died in December 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for the cause of the Veteran's death.  The matter has since been transferred to the RO in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died in December 2007.  His death certificate lists the immediate cause of his death as stroke, due to hypertension.  Aspiration pneumonia was listed as a condition contributing to death but not associated with the underlying cause.

2.  At the time of his death, service connection was in effect for hemorrhoids.

3.  The evidence is against a finding that the Veteran's death was related to or the result of his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the appellant was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  However, no VA medical opinion has been obtained in this case.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348.  Here, though, the competent and credible evidence of record does not suggest that the conditions that either caused or contributed substantially or materially to the Veteran's death might possibly be related to his prior military service such that a medical opinion could possibility assist in substantiating the claim.


II.  Service Connection for Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disability diagnosed after discharge when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran died in December 2007.  The death certificate lists the immediate cause of death as a stroke, which had its onset "days" before death.  This stroke was due to hypertension, which had its onset "years" before death.  Aspiration pneumonia was listed as a significant condition contributing to death but not resulting from the underlying causes.

Unfortunately, the evidence is against a finding that any of the above-listed conditions are etiologically related to service.  Initially, the Board notes that the Veteran's stroke had its onset only days prior to his death.  Moreover, service treatment records are negative for any findings or diagnoses related to a stroke, hypertension, or aspiration pneumonia.  The Veteran underwent approximately eighteen examinations during the period from his enlistment in 1962 to his retirement in 1982.  Generally, none of these examinations reflects findings pertinent to a stroke, hypertension, or aspiration pneumonia, and the Veteran repeatedly denied a history of high blood pressure or respiratory conditions in several of the accompanying medical history reports.  See June 1968 Report of Medical History; February 1978 Report of Medical History; April 1982 Report of Medical History.

While the above records do not include a diagnosis of hypertension, the Veteran's treatment records include numerous blood pressure readings.  For reference, hypertension is rated under Diagnostic Code (DC) 7101, which provides that a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more; or systolic pressure of 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   38 C.F.R. § 4.104, DC 7101.  Note (1) to DC 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days and that, for purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.

The Veteran's service records reflect no systolic pressure readings of 160 or greater.  He had one diastolic pressure reading of 90 during a February 1979 annual flying examination.  The remainder of the diastolic readings during service, which number approximately thirty, are below 90.  Given this singular reading of 90, diastolic pressure during service was not "predominantly" 90 or greater during any period of time, and the diagnostic criteria for hypertension under DC 7101 have not been met.

As noted above, hypertension will be presumed to have been incurred in service if it manifests to a compensable degree (i.e., 10 percent) within one year of the Veteran's separation from service.  In this case, postservice treatment records from February 1983 include five days of blood pressure monitoring, which documented readings of 118/90, 110/86, 112/90, 116/84, and 120/88.  A March 1983 VA examination recording readings of 128/88, 126/88, and 126/80.  Neither record includes a diagnosis of hypertension, and neither reflects diastolic pressure "predominantly" 90 or greater.  However, even if hypertension were diagnosed at this time, it must still manifest to a compensable degree to be presumed to have been incurred in service.  Under DC 7101, this means diastolic pressure must be predominantly 100 or more, or systolic pressure must be 160 or more.  The postservice records from 1983 do not satisfy this criteria.

The earliest diastolic reading of 100 or greater is documented in private treatment records dated January 1993, over 10 years after service.  A diagnosis of hypertension is not evident until June 1997, almost 15 years after service.  See January 2008 Letter From H.L., M.D. (the Veteran was "under my care between June '97 and April 2003 for hypertension...").

In an April 2010 statement, the appellant argued that certain medications and findings were not recorded in the Veteran's service records, and that these records clearly showed a growing history of hypertension.  She stated that the Veteran had many symptoms, including chest pains and headaches, due to the stress of his duties in service.  While the Board has considered her statements, there is no other indication that the Veteran's service treatment records are incomplete.  They cover the entire period of his service from 1962 to 1982, include numerous examinations, and document many complaints unrelated to the disabilities at issue in this case.  As discussed above, however, they do not document any findings to indicate that the causes of the Veteran's death (stroke, hypertension, and aspiration pneumonia) were incurred in service or otherwise related to a disease or injury in service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the appellant has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the causes of the Veteran's death (stroke, hypertension, and aspiration pneumonia) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, while the Veteran was service-connected for hemorrhoids, this condition was not listed as a cause or contributing factor to his death on the death certificate, and a review of the December 2007 treatment records coincident to his death does not indicate that hemorrhoids were implicated in his demise.

The preponderance of the evidence is against finding that the Veteran's death is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


